Citation Nr: 1614215	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  14-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a gunshot wound to the right thigh, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a scar near the dorsal vertebra, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for scars of the left lower leg, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for a scar on the upper middle back, currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

6.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

7.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A review of the claims file reveals that there are also pending appeals before the Board from June 2001 and March 2002 rating decisions by the VA RO in San Juan, Puerto Rico.  In the June 2001 rating decision, the RO increased the right thigh disability evaluation to 10 percent and denied compensable ratings for the dorsal vertebra, left lower leg, and upper middle back scars.  In the March 2002 rating decision, the RO denied increased ratings for the right thigh, dorsal vertebra, left lower leg, and upper middle back scars and denied service connection for hypertension.

In an April 2005 rating decision, the RO increased the dorsal vertebra, left lower leg, and upper middle back scars to 10 percent, effective from January 11, 2001, the date of the increased rating claims.  Nevertheless, as the evaluations do not represent the highest possible benefits, the issues remained in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).

However, the San Juan RO closed the pending appeals in July 2005 due to erroneous information.  The appeals have since been activated and merged with the Veteran's more current appeal.  Jurisdiction was also transferred to the RO in St. Petersburg, Florida.

In December 2014, the Board remanded the claims for an increased rating for PTSD and entitlement to TDIU to the RO to schedule the Veteran for a videoconference hearing.  Thereafter, a videoconference hearing was scheduled before the Board in February 2016.  However, in a statement submitted in December 2015, the Veteran's attorney requested that the Veteran's hearing request be withdrawn.  Thus, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are relevant to the claims on appeal, to specifically include a December 2013 VA PTSD examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, a remand is required to obtain outstanding medical and vocational rehabilitation records.  In an August 2001 claim for service connection for hypertension, the Veteran's representative, at that time, indicated that the Veteran was diagnosed with hypertension during service, after he was wounded in Vietnam and medically evacuated to a private hospital in New York.  These records have not been requested and associated with the record.  In addition, a July 2001 VA notification letter indicated that the Veteran was eligible for the VA's vocational rehabilitation program and, in January 2014, the Veteran and his representative requested a copy of his vocational rehabilitation program file; however, there records are not associated with the claims file.  Therefore, on remand, these records should be obtained and associated with the record.

The Veteran was most recently afforded a VA examination in connection with his claim for an increased rating for PTSD in December 2013.  However, since the December 2013 VA examination, the Veteran has submitted an opinion from a treatment provider at the Orlando Vet Center and an independent medical evaluation from a private provider, both dated in October 2015, and a copy of a February 2014 VA psychiatric treatment note, that indicate that his PTSD has worsened since the VA examination.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Likewise, the Veteran was last afforded a VA examination in connection with his claims for increased ratings for right thigh, dorsal vertebra, left lower leg, and upper middle back scars in March 2011.  The Board notes that it has been over five years since the March 2011 VA examination.  Although the duty to assist does not generally require that a claim be remanded solely because of the passage of time, a more recent examination would ensure that the record accurately reflects the current severity of the Veteran's scars, particularly in light of the fact that the appeal was erroneously closed. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that an examination too remote for rating purposes cannot be considered "contemporaneous").

With regard to the issue of entitlement to service connection for hypertension, the Board finds that this case presents a certain medical question that cannot be answered by the Board and is not addressed by the evidence of record. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As a result, the evidence of record presents an inadequate basis to adjudicate the issue of service connection for hypertension.  A VA examination with medical nexus opinion would assist in determining the nature and etiology of this claimed disorder on appeal.

Finally, the Board finds that a social and industrial survey is needed to ascertain whether there is any form of employment that the Veteran is capable of performing. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his scars, hypertension, and PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should obtain the Veteran's vocational rehabilitation file and associate it with his claims file.

3.  The AOJ should obtain any outstanding service treatment records and request necessary authorization to obtain records pertaining to a hospitalization in New York after the Veteran was medically evacuated from Vietnam after being wounded during service.  See August 2001 claim.

4.  After the completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

5.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his residuals of gunshot wounds, to include his residual scarring of the right thigh, dorsal vertebra, left lower leg, and upper middle back.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's scars under the rating criteria.  For any scar identified, the examiner should provide the size and indicate whether it is painful, unstable, superficial, deep, or nonlinear.  The examiner should also note any other disabling effects or functional impairment resulting from the scar.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's hypertension a) manifested during active service, b) manifested to a compensable degree within one year after active service, or c) is otherwise etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7. The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims folder.

8.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

9.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

10.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




